Title: The Secret Committee to the American Commissioners, 9 May 1777
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen,
Philadelphia 9th May 1777
This letter is intended to be delivered you by John Paul Jones Esquire an Active and brave Commander in our Navy, who has already performed signal services in Vessels of little Force and in reward for his Zeal, we have directed him to go on board the Amphitrite a French Ship of 20 Guns that brought in a valuable Cargo of Stores from Monsr. Hortalez & Co. and with her repair to France. He takes with him his Commission, some Officers and Men, so that we hope he will under that Sanction make some good Prizes with the Amphitrite; but our design in sending him is (with the approbation of Congress) that you may purchase one of those fine Frigates that Mr. Deane writes us you can get, and invest him with the Command thereof soon as possible. We hope you may not delay this Business one moment, but purchase in such Port or place in Europe as it can be done with most convenience and dispatch a fine fast sailing Frigate or larger Ship. Direct Captain Jones where he must repair to, and he will take with him his Officers and Men towards manning her. You will assign him some good House or Agent to supply him with every thing necessary to get the Ship speedily and well equipped and Manned, somebody that will bestir themselves vigourously in the business and never quit until it is accomplished.
If you have any plan or Service to be performed in Europe by such a Ship that you think will be more for the Interest or honor of these States than sending her out directly, Captain Jones is instructed to Obey your Orders, and to save repitition let him lay before you the Instructions we have given him and furnish you with a Copy thereof. You can then judge what will be necessary for you to direct him in; and whatever you do will be approved as it will undoubtedly tend to promote the publick service of this Country.
You see by this Step how much dependance Congress place in your advices and you must make it a point not to disapoint Capt. Jones’s wishes and our expectations on this Occasion. We are Honorable Gentlemen Your Obedient humble Servants,
Robt. MorrisRichd. Henry LeeWm: WhipplePhil. Livingston.
The Honorable Benjn. Franklin Silas Deane & Arthur Lee Esqr.

